Exhibit 10.15

 

LOGO [g34070safeco.jpg]

  

GENERAL AGREEMENT

OF INDEMNITY

FOR CONTRACTORS

  

Safeco Insurance Companies

Safeco Plaza

Seattle, WA 98185

THIS AGREEMENT is made by the Undersigned in favor of the Safeco Insurance
Companies for the purpose of indemnifying them from all loss and expense in
connection with any Bonds for which any Safeco Insurance Company now is or
hereafter becomes Surety for any of the following as Principal (hereinafter
referred to as Contractor): The PBS&J Corporation; any company which is
subsidiary to The PBS&J Corporation (whether now owned or hereafter created or
acquired); any other entity or individual for whom The PBS&J Corporation
requests a bond or bonds.

In consideration of the execution of any such Bonds for Contractor and as an
inducement to such execution by Surety, the Undersigned, jointly and severally,
agree as follows.

DEFINITIONS: Where they appear in this agreement, the following terms shall be
considered as defined in this paragraph:

Contractor: Any one, combination of, or all of the persons, firms or
corporations set forth above or their successors in interests, whether alone or
in joint venture or as members in limited liability companies with others not
named herein.

Bond: Any and all bonds, undertakings or instruments of guarantee and any
continuation, extension, alteration, renewal or substitution thereof, whether
with the same or different penalties, executed by Surety.

Surety: Any one or combination of the following: Safeco Insurance Company of
America; General Insurance Company of America; First National Insurance Company
of America; Safeco National Insurance Company; American States Insurance
Company; American Economy Insurance Company; any person or company joining with
any of the aforesaid companies in executing any Bond, executing any Bond at
their request or providing reinsurance to them with respect to any Bond and any
subsidiaries, successors, and assigns thereof.

Contract: Any contract between Contractor and a third party, the performance of
which is guaranteed by any Bond for which Surety is surety.

Default: Contractor shall be deemed to be in default under this agreement in the
event it:

 

(1) Is declared to be in default by the Obligee of any Bond;

 

(2) Actually breaches or abandons any Contract;

 

(3) Fails to pay, to the extent due in whole or in part, claims, bills or other
indebtedness incurred in connection with the performance of any Contract;

 

(4) Becomes the subject of any agreement or proceeding of liquidation or
receivership, or actually becomes insolvent;

 

(5) If an individual sole proprietor dies, is adjudged mentally incompetent, is
convicted of a felony or disappears and cannot be immediately found by Surety by
use of usual methods;

 

(6) Breaches, fails to perform, or comply with, any provision of this agreement.

INDEMNITY TO SURETY: Undersigned agree to pay to Surety upon demand:

 

1. All loss, costs and expenses of whatsoever kind and nature, including court
costs, reasonable attorney fees (whether Surety at its sole option elects to
employ its own attorney, or permits or requires Undersigned to make arrangements
for Surety’s legal representation), consultant fees, investigative costs and any
other losses, costs or expenses incurred by Surety by reason of having executed
any Bond, or incurred by it on account of any Default under this agreement by
any of the Undersigned, or by reason of the refusal to execute any Bond. In
addition the Undersigned agree to pay to Surety interest on all disbursements
made by Surety in connection with such loss, costs and expenses incurred by
Surety at the maximum rate permitted by law calculated from the date of each
disbursement;

 

2. An amount sufficient to discharge any claim made against Surety on any Bond,
whether Surety will have made any payment or established any reserve therefor.
Such payment to be the minimum amount of any reserve set by Surety. This sum may
be used by Surety to pay such claim or be held by Surety as collateral security
against loss on any Bond. The Undersigned acknowledge that their failure to pay,
immediately on demand, that sum demanded by Surety will cause irreparable harm
for which Surety has no adequate remedy at law. The Undersigned confirm and
acknowledge that Surety is entitled to injunctive relief for specific
enforcement of the foregoing provision.

 

3. Any original, additional or renewal premium due for any Bond.

With respect to claims against Surety:

 

1. Surety shall have the exclusive right for itself and the Undersigned to
determine in its sole and absolute discretion whether any claim or suit upon any
Bond shall, on the basis of belief of liability, expediency or otherwise, be
paid, compromised, defended or appealed.

 

2. Surety may incur such expenses, including reasonable attorneys’ fees, as
deemed necessary or advisable in the investigation, defense and payment of such
claims and completion of any Contract with respect to which Surety has issued
any Bond.

 

3. Surety’s determination in its sole and absolute discretion of the foregoing
shall be final and conclusive upon the Undersigned.

 

4. An itemized statement of loss and expense incurred by Surety, sworn to by an
officer of Surety, shall be prima facie evidence of the fact and extent of the
liability of Undersigned to Surety in any claim or suit by Surety against
Undersigned.

SURETY’S REMEDIES IN EVENT OF DEFAULT: In event of default by Contractor, Surety
shall have the right, at its sole discretion, to:

 

1. Take possession of the work under any and all Contracts and to arrange for
its completion by others or by the Obligee of any Bond;

 

2. Take possession of Contractor’s or any of Undersigneds’ equipment, materials
and supplies at the site of the work, or elsewhere, if needed for prosecution of
the work, as well as Contractor’s office equipment, books and records, computer
hardware and software, and utilize the same in completion of the work under the
Contract without payment of any rental for such use;

 

3. Loan or guarantee a loan to Contractor of such money as Surety shall see fit,
for the purpose of completing any Contract, or for discharging Contractor’s
obligations for labor, material, equipment, supplies and other charges, or
discharging Surety’s liability under any Bond, incurred in connection with any
contract;

 

4. Take such other action as Surety shall deem necessary to fulfill its
obligations under any Bond.



--------------------------------------------------------------------------------

Undersigned waive all notice of such default, of the payment of any claim or of
the making of any loan to Contractor by Surety. Should Undersigned learn of any
claim or suit against Contractor, for which Surety may be held liable,
Undersigned shall give prompt notice to Surety of such claim or suit.

Separate suits may be brought under this agreement as causes of action accrue,
and the pendency or termination of any such suit shall not bar any subsequent
action by Surety.

SECURITY TO SURETY: As collateral security to Surety for the agreement of the
Undersigned to repay all loss and expense to Surety, the Undersigned:

 

1. Assigns to Surety, as of the date of execution of any Bond, and grants a
security interest to Surety in all rights of the Contractor in, or in any manner
growing out of:

 

  a. Any Contract or modification thereof;

 

  b. Any subcontract or purchase order and against any legal entity and its
surety who has contracted with Contractor to furnish labor, materials, equipment
and supplies in connection with any Contract;

 

  c. Monies, Contract Balances due or to become due Contractor on any Contract,
including all monies earned or unearned which are unpaid at the time of
notification by Surety to the Obligee of Surety’s rights hereunder;

 

  d. Any actions, causes of action, claims or demands whatsoever which
Contractor may have or acquire against any party to the Contract, or arising out
of or in connection with any Contract including but not limited to those against
obligees and design professionals and any surety or sureties of any obligee, and
Surety shall have the full and exclusive right, in its name or in the name of
the Contractor, but not the obligation, to prosecute, compromise, release or
otherwise resolve such actions, causes of action, claims or demands;

 

  e. Any and all rights, title, interest in, or use of any patent, copyright or
trade secret which is or may be necessary for the completion of any bonded work;

 

  f. All monies due or to become due to Contractor on any policy of insurance
relating to any claims arising out of the performance of any Contract or to
premium refunds, including, but not limited to, builders risk, fire, employee
dishonesty or workers’ compensation policies.

 

  g. All supplies, tools, plants, material, inventory, and equipment (whether
completely manufactured or not), wherever located, which have been or hereafter
may be purchased, used, or acquired for use, entirely or partly, in connection
with or to be incorporated into the matter that is the subject of any Contract;
and

 

  h. All amounts that may be owing from time to time by Surety to Contractor or
any of the undersigned in any capacity including, without limitation, any
balance or share belonging to such Contractor or any of the undersigned or any
deposit or other account with Surety, which lien and security interest will be
independent of any right of setoff which Surety may have.

The Surety agrees to forbear exercising the rights granted to it in (a) through
(h) until there is a Default under this agreement;

 

2. Irrevocably nominate and appoint any officer of Surety as the true and lawful
attorney-in-fact of the Undersigned, with full right and authority in event of
Contractor’s default to:

 

  a. Sign the name of the Undersigned to any voucher, release, satisfaction,
check, bill of sale of property referred to herein, or any other paper or
contract necessary or desired to carry into effect the purposes of this
agreement;

 

  b. Dispose of performance of any Contract by subletting it in Contractor’s
name or otherwise;

 

3. Authorize Surety to join any and all of the Undersigned as parties defendant
in any action, regardless of venue, against Surety on account of any Bond, and
to enforce the obligations hereunder directly against any of the Undersigned
without the necessity of first proceeding against the Contractor;

 

4. Agree that all monies earned by Contractor under any Contract are trust
funds, whether in the possession of Contractor or otherwise, for the benefit of,
and for payment of Contractor’s obligations for, labor, material, and supplies
furnished to Contractor in performance of such Contract for which Surety would
be liable under any Bond on such Contract, and the performance of Contractor’s
or Surety’s obligations to any Obligee on such Contract;

 

5. Agree that this agreement may at any time be completed and filed by Surety in
such a manner that it will qualify as a financing statement under the applicable
provisions of any statute of any state which has adopted The Uniform Commercial
Code, and that Surety may add such schedules to this agreement, describing
specific items of security covered hereunder as shall be necessary under such
statutes.

GENERAL PROVISIONS:

 

1. Assent by Surety to changes in any Contract or Bond or refusal to assent
shall not release or affect the obligations of Undersigned to Surety even though
any such assent by the Surety does or might increase the liability of the
Undersigned.

 

2. Surety has the right to decline to execute, provide or procure any bond
requested by Contractor. If Surety does execute, provide or procure the
execution of a bid bond or proposal bond, or agrees or consents to provide such
contract of suretyship, Surety retains the right to decline to execute the final
bond (including, but not limited to, performance, payment or maintenance bonds)
that may be required in connection with any award that may be made under the bid
proposal or tender to which the bid proposal bond or agreement or consent to
provide such contract of suretyship is given.

 

3. Surety shall have every right, defense or remedy which a personal surety
without compensation would have, including the right of exoneration and the
right of subrogation. The security interest, trust, and other rights granted
herein will not be deemed a waiver of Surety’s equitable subrogation rights or
other rights, said security in rights being in addition to the rights of
exoneration, subrogation, and other rights to which Surety is entitled to under
law or in equity.

 

4. Until Surety shall have been furnished with competent evidence of its
discharge, without loss from any Bonds, Surety shall have the right to free
access at reasonable times to the books, records and accounts of each of the
Undersigned for the purpose of examining, copying or reproducing them. Each one
of the Undersigned hereby authorizes any depositories in which funds of any of
the Undersigned may be deposited to furnish to Surety the amount of such
deposits as of any date requested, and any legal entity doing business with the
undersigned is authorized to furnish any information requested by Surety
concerning any transaction. Surety may furnish in confidence copies of any
information, which it now has or may hereafter obtain concerning each of the
Undersigned, to other persons or companies for the purpose of procuring
co-suretyship or reinsurance or of advising interested persons or companies.

 

5. The Undersigned will, on request of Surety, procure the discharge of Surety
from any Bond and all liability by reason thereof. If such discharge is
unattainable, the Undersigned will, if requested by Surety, either deposit
collateral with Surety, acceptable to Surety, sufficient to cover all exposure
under such bond or bonds, or make provisions acceptable to Surety for the
funding of the bonded obligation(s).

 

6. Undersigned warrant that each of them is specifically and beneficially
interested in the obtaining of each Bond.

 

7. In case the execution hereof by any of the Undersigned may be defective or
invalid for any reason, such defect or invalidity shall not in any manner affect
the validity of this obligation or the liability hereunder of any other of the
Undersigned. Invalidity of any provision of this agreement by reason of the laws
of any state or for any other reason shall not render the other provisions
hereof invalid.

 

8. Execution by Contractor or any of the Undersigned of any application for any
Bond or of any other agreement of indemnity in behalf of Contractor, or the
taking of indemnity of any other person by Surety with respect to any Bond of
Contractor, shall in no way be deemed to waive, diminish or abrogate any rights
of Surety under this agreement.

 

9. The Undersigned waive and subordinate all rights of indemnity, subrogation
and contribution each against the other until all obligations to the Surety
under this agreement, at law or in equity, have been satisfied in full.



--------------------------------------------------------------------------------

10. The rights and remedies afforded to the Surety by the terms of this
agreement and the terms themselves may not be waived or modified orally and no
written change or modification shall be effective until signed by an employee of
the Surety,

 

11. This agreement is to be liberally construed so as to protect, exonerate and
indemnify the Surety.

 

12. All parties agree that any microfilmed, scanned or electronically digitized
copy of this document made by Surety as part of its record storage and retention
program shall be as effective as the original for all purposes.

 

13. The Undersigned has relied upon its own due diligence in making its own
independent appraisal of Contractor and its business and financial condition,
will continue to be responsible for making its own independent appraisal of such
matters, and has not relied upon and will not hereafter rely upon Surety for
information. Surety has no duty to inform any of the undersigned Indemnitors of
the financial condition or other affairs related to Contractor.

 

14. The Undersigned shall remain responsible to Surety under this Agreement
regardless of any changes in the relationship of the Undersigned with
Contractor.

TERMINATION: This agreement is a continuing obligation of the Undersigned unless
terminated as provided in this paragraph. An Undersigned desiring to terminate
liability as to future Bonds of Contractor must:

 

1. Give written notice to Surety at P.O. BOX 34526 Seattle, WA 98124-1526, by
certified or registered mail, of such termination;

 

2. State in such notice the effective date (not less than thirty days after the
receipt of notice by Surety) of termination of such Undersigned's liability for
future Bonds.

 

3. It is understood and agreed that oral notice to or constructive notice to any
agent or employee of Surety shall not constitute effective notice of termination
under this agreement.

After the effective date of termination, the Undersigned giving notice shall be
liable hereunder for:

 

1. Bonds executed or authorized prior to such date, and renewals and extensions
thereof;

 

2. Bonds executed pursuant to a bid or proposal bond executed or authorized
prior to such date, and renewals and extensions thereof.

Such termination of liability as to an Undersigned shall in no way affect the
obligation of any other Undersigned who has not given notice as herein provided.

EXECUTED this 30th day of December, 2008

 

   

The PBS&J Corporation

Attest:  

/s/ Becky S. Schaffer

  By:  

/s/ John B. Zumwalt, III

Becky S. Schaffer, Assistant Secretary   John B. Zumwalt, III, Chairman    

Post, Buckley, Schuh and Jernigan, Inc.

Attest:  

/s/ Becky S. Schaffer

  By:  

/s/ Randy L. Larson

Becky S. Schaffer, Secretary   Randy L. Larson, Executive Vice President    

PBS&J Constructors, Inc.

Attest:  

/s/ Becky S. Schaffer

  By:  

/s/ Randy L. Larson

Becky S. Schaffer, Secretary   Randy L. Larson, President    

PBS&J Construction Services, Inc.

Attest:  

/s/ Becky S. Schaffer

  By:  

/s/ Randy L. Larson

Becky S. Schaffer, Assistant Secretary   Randy L. Larson, President

 

   ALL SIGNATURES MUST BE ACKNOWLEDGED.   



--------------------------------------------------------------------------------

LOGO [g34070safeco.jpg]    SIGNATURE ADDENDUM   

Safeco Insurance Companies

Safeco Plaza

Seattle, WA 98185

The signatures on this page are intended to and shall be a part of the Agreement
of Indemnity given to the Safeco Insurance Companies on behalf of The PBS&J
Corporation; any company which is subsidiary to The PBS&J Corporation (whether
now owned or hereafter created or acquired); any other entity or individual for
whom The PBS&J Corporation requests a bond or bonds. and dated 12/30/08 and
shall in no other manner alter, amend or interfere with the validity of said
agreement or the obligations of any other signatory to said agreement.

We, the undersigned, acknowledge that we have read all the terms and conditions
of the Agreement of Indemnity referenced above and fully understand the nature
of this obligation.

 

   

Seminole Development Corporation

Attest:  

/s/ Richard M. Grubel

  By:  

/s/ John B. Zumwalt, III

Richard M. Grubel, Secretary   John B. Zumwalt, III, Vice President    

Seminole Development II, Inc.

Attest:  

/s/ Richard M. Grubel

  By:  

/s/ John B. Zumwalt, III

Richard M. Grubel, Assistant Secretary   John B. Zumwalt, III, Vice Chairman    

PBS&J International, Inc.

Attest:  

/s/ Becky S. Schaffer

  By:  

/s/ John B. Zumwalt, III

Becky S. Schaffer, Secretary   John B. Zumwalt, III, Chairman    

PBS&J Caribe Engineering, CSP

Attest:  

/s/ Becky S. Schaffer

  By:  

/s/ John B. Zumwalt, III

Becky S. Schaffer, Assistant Secretary   John B. Zumwalt, III, Executive Vice
President    

Peter R. Brown Construction, Inc.

Attest:  

/s/ Darlene A. Hunt

  By:  

/s/ Judy A. Mitchell

Darlene A. Hunt, Secretary   Judy A. Mitchell, President

All parties agree that microfilmed, scanned or electronically digitized copy of
this document made by Surety as part of its record storage and retention program
shall be as effective as the original for all purposes.